Citation Nr: 1525261	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-00 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric condition, to include alcohol abuse with depression.

2.  Entitlement to service connection for an acquired psychiatric condition, to include alcohol abuse with depression.


REPRESENTATION

Veteran represented by:	Monte Phillips, attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to May 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In his initial claim for benefits, the Veteran sought service connection for alcohol abuse with depression.  However, other psychiatric disorders have been raised by the record, including depression, bipolar disorder and anxiety.  The evidence of record includes statements from mental health providers indicating that the Veteran used alcohol to treat symptoms of depression while in service.  See e.g., January 2009 private psychologist's letter.  The Veteran has also recharacterized his claim as one seeking service connection for depression and bipolar disorder.  See February 2009 claim.  The Veteran now maintains that he has a history of mental illness since his time in the service, and his use of alcohol was for self-medicating purposes.  See December 2013 VA Form 9.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has characterized the Veteran's claim as shown above.

The issue of entitlement to service connection for an acquired psychiatric condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for an acquired psychiatric condition was last denied in a June 2009 rating decision.  The Veteran did not file a timely substantive appeal or submit new and material evidence within one year of the decision; the decision became final.

2.  Evidence added to the record since the last final decision is not cumulative or redundant of evidence already of record and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for an acquired psychiatric condition.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable nature of the Board's decision to reopen the Veteran's claim, further discussion of VA's duties to notify and assist the claimant with respect to the claim to reopen is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran seeks to reopen a previously denied claim seeking entitlement to service connection for an acquired psychiatric condition.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).  

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's original claim seeking entitlement to service connection for alcohol abuse with depression was denied in a July 2004 rating decision because the Veteran's service medical records did not show he was diagnosed with depression during his active duty service.  Further, the RO determined that the Veteran's claimed condition of alcohol abuse with depression was considered to be the result of willful misconduct and not a condition for which service connection may be considered.  The Veteran did not appeal this decision or submit new and material evidence within one year and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In February 2009, the Veteran filed a claim seeking service connection for depression and bipolar disorder, which the RO treated as a petition to reopen his previously denied claim of alcohol abuse with depression.  In a June 2009 rating decision, the RO determined that a review of the Veteran's service treatment records did not show that he was diagnosed with bipolar disorder during military service and denied the reopening of the prior claim.  The Veteran filed a Notice of Disagreement in July 2009 and was issued a Statement of the Case in November 2009.  The Veteran did not timely perfect his appeal or submit new and material evidence within one year, and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  
Evidence of record at that time of the last final decision included the Veteran's service treatment records, post-service medical records that include a January 2009 private psychologist's opinion that the Veteran's depression and anxiety are more likely than not due to service, and the Veteran's statements maintaining his alcohol use in the military was to treat symptoms of depression.

The Veteran submitted the current claim to reopen in August 2011.  Evidence received since the last final rating decision in June 2009 includes additional VA and private treatment records.  Among the new records is a March 2011 mental residual functional capacity questionnaire which notes Axis I diagnoses of bipolar disorder NOS (not otherwise specified) and alcohol abuse.  In response to a question about what changes the private examiner would make to the description of the Veteran's limitations if the Veteran were totally abstinent from alcohol or substance abuse, the examiner stated "none.  In his case alcohol is binge drinking, impulsive behavior, underlying mental health problems are the issue."  

In an letter accompanying this March 2011 questionnaire, the Veteran's attorney argues that this private examiner's statement indicates that the Veteran's binge drinking and impulsive behavior are the result of his underlying mental health problems.

The Veteran's claim was initially denied in July 2004 because the Veteran's claimed condition of alcohol abuse with depression was considered to be the result of willful misconduct.  The newly submitted March 2011 private treatment record suggests that the Veteran's underlying mental health problems may be unrelated to his use and abuse of alcohol.  This new evidence, when considered with the old evidence already of record (namely the January 2009 private psychologist's opinion relating the Veteran's depression to active duty service), triggers VA's duty to provide additional development.  As such, the Board finds that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, supra.  

Accordingly, the Board finds that new and material evidence sufficient to reopen a claim for entitlement to service connection for an acquired psychiatric condition has been received, and the claim is reopened.


ORDER

New and material evidence having been submitted, the claim seeking entitlement to service connection for an acquired psychiatric condition is reopened.  To this extent only, the appeal is granted.


REMAND

As the claim of entitlement to service connection for an acquired psychiatric condition is reopened, the issue must be remanded for AOJ de novo consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

A VA examination is also needed in order to clarify the medical evidence on record.  As noted above, the Veteran's treatment records reflect that he has been diagnosed with depression, anxiety and bipolar disorder.  In light of the conflicting evidence in the record, a remand is necessary to afford the Veteran a VA examination to clarify the Veteran's current psychiatric diagnoses and determine whether there is any relationship between any currently diagnosed mental health condition to active service.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

 Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since August 2013 and associate those documents with the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current psychiatric disability, to include depression, bipolar disorder and anxiety.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently demonstrated psychiatric disorder is related to the Veteran's military service.

In providing the opinion, the examiner should specifically review the January 2009 statement of H.V.B, Ph.D.; the March 2011 findings from M.M., APRN; and the August 2013 Mental Disorders Disability Benefits Questionnaire (tabbed in the record).  

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


